DETAILED ACTION
This action is in response to communication(s) filed on 6/17/2021.
Claims 1-12 and 15 have been examined and are pending with this action.
Claims 13-14 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021, 7/7/2021, and 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davie et al. (US 2012/0185370).

Regarding claim 1, Davie discloses a method for acquiring an identifier of a data server capable of delivering a content to a terminal, the method being executed by the terminal and comprising acts of: 
receiving, from a resolution server of a communication architecture, an information message comprising the identifier of the data server in a first domain (see Davie; [0025]; step 410 where a client device issues a request for content to the first CDN. This request may comprise, e.g., a Hypertext Transport Protocol (HTTP) GET command directed to particular content identified by a uniform resource indicator (URI)/uniform resource locator (URL)), and 
further comprising a delegation chain, including at least one redirection from a second domain to the first domain (see Davie; [0025-0026]; the first CDN then decides, in step 415, to delegate servicing the request to the second CDN. This decision may be made due to the geographic location of the second CDN and/or the requesting client device. For example, if the first CDN is located in the United States, while the second CDN and the client device are both located in Europe, improved content delivery is possible by delegating servicing of the content requested to the second CDN), 
triggering the receiving of the information message by transmitting to the resolution server, a message requesting to obtain an identifier of the data server in the second domain (see Davie; [0026]; the first CDN responds to the client device's request with a URI redirecting the client device to the second CDN in step 420. The URI that is returned to the client device comprises information identifying the CDN that is delegating the servicing of the request. In this way, the URI is modified to contain the necessary information to charge a delegating CDN for costs associated with servicing a request by a downstream CDN).

Regarding claim 2, Davie discloses the acquisition method as claimed in claim 1, in which the request message comprises a delegation parameter (see Davie; [0024]; By storing the information encoded in the URI as identifying the CDN that delegated a particular request, the entries 305 of the log files 300 may be utilized to track accounting information to enable downstream CDNs to be reimbursed by upstream CDNs for servicing content requests).

Regarding claim 5, Davie discloses the acquisition method as claimed in claim 1, in which the delegation chain comprises at least one redirection to at least one third intermediate domain (see Davie; [0015]; in the example of FIG. 1, two CDNs 110A, B are shown for simplicity. In other example embodiments, any number of CDNs may be utilized to generate delegation chains in order to service a particular request. For example, a first CDN may delegate servicing a request to a second CDN which, in turn, delegates to a third CDN, etc).

Regarding claim 8, Davie discloses the acquisition method as claimed in claim 6, in which the connection setup message further comprises an identification datum of the second domain (see Davie; [0029]; the CDN delegation chain is encoded in the absolute path portion of the URI. In such an embodiment, the client device may receive a redirection URI of the form: http://cache.downstream_cdn.com/_cdn_path_/upstream_cdn.com/_cdn_path_/Ob- ject-ID).

Regarding claim 9, Davie discloses the acquisition method as claimed in claim 6, further comprising receiving, from the data server, a message communicating at least one certificate associated with the delegation chain (see Li; [0068]; The MITM proxy 304 may dynamically create a certificate cert-2 for xyz.com signed by its own CA).

Regarding claim 10, Davie discloses a method for associating a delegation chain with an information message comprising an identifier of a data server capable of delivering a content to a terminal, the method being executed by a resolution server of a communication architecture and comprising: 
receiving, from the terminal, a message requesting to obtain an identifier of the data server in a second domain (see Davie; [0025]; step 410 where a client device issues a request for content to the first CDN. This request may comprise, e.g., a Hypertext Transport Protocol (HTTP) GET command directed to particular content identified by a uniform resource indicator (URI)/uniform resource locator (URL)), 
determining a delegation chain, comprising at least one redirection from the second domain to a first domain (see Davie; [0025-0026]; the first CDN then decides, in step 415, to delegate servicing the request to the second CDN. This decision may be made due to the geographic location of the second CDN and/or the requesting client device. For example, if the first CDN is located in the United States, while the second CDN and the client device are both located in Europe, improved content delivery is possible by delegating servicing of the content requested to the second CDN), 
transmitting an information message, to the terminal, comprising the identifier of the data server in the first domain, said information message further comprising the determined delegation chain (see Davie; [0026]; the first CDN responds to the client device's request with a URI redirecting the client device to the second CDN in step 420. The URI that is returned to the client device comprises information identifying the CDN that is delegating the servicing of the request. In this way, the URI is modified to contain the necessary information to charge a delegating CDN for costs associated with servicing a request by a downstream CDN).

Regarding claim(s) 11-12, and 15, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 11-12 and 15 is/are rejected for the same rationale of rejection as set forth in claim(s) 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davie et al. (US 2012/0185370) in view of Li et al. (US 2017/0295132).

Regarding claim 3, Davie discloses the invention substantially, however the prior art does not explicitly disclose the acquisition method as claimed in claim 1, in which the delegation chain comprises a chain validity time.
	Li in the field of the same endeavor discloses techniques for edge caching Hypertext Transfer Protocol Secure (HTTPS) content via an owner right delegation process over a mobile-content distribution network (CDN), which may contain edge servers dynamically obtaining the ability to serve HTTPS content.  In particular, Li teaches the following:
in which the delegation chain comprises a chain validity time (see Li; [0103]; The conditional check may be updated by the mobile-CDN service according to which edge servers may be possibly caching content from xyz.com. The CNAME record may be set with a timeout period and wait to receive renewal authorization from the content owner).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Li in order to incorporate techniques for edge caching Hypertext Transfer Protocol Secure (HTTPS) content via an owner right delegation process over a mobile-content distribution network (CDN), which may contain edge servers dynamically obtaining the ability to serve HTTPS content.  One would have been motivated because  CDN operators may use edge caching to offload network traffic for their clients, including for example content owners or internet service provider (ISP) operators. Due to the end-to-end encryption by a security socket layer and/or transport layer security (SSL/TLS, hereinafter TLS) session for HTTPS, content requests and/or responses may not be visible by edge servers. As a result, storing to and retrieving HTTPS content from caches may not be possible, however the teaching of Li makes it possible (see Li; [0003]).

Regarding claim 4, Davie-Li discloses the acquisition method as claimed in claim 1, in which the delegation chain comprises a chain authentication datum (see Li; [0080]; the issuer may be an attribute authority (AA) which may be either an AC owner or an EEC owner. As shown in the example of FIG. 6, the issuer as an AA may include googleCA, google.com, and/or mobileCDN.com).

Regarding claim 6, Davie-Li discloses the acquisition method as claimed in claim 1, further comprising transmitting a connection setup message to the identifier of the data server in the first domain, the setup message comprising the delegation chain (see Li; [0067-0068]; When an HTTPS request to connect 308 is made by a browser 302, the browser 302 may obtain the IP address of the URL's domain (e.g. from a DNS server, not shown), referred to as domain xyz.com in this example. A request to setup a TLS session may be sent to the IP address of xyz.com by the browser 302. The MITM proxy 304 may intercept messages of TLS establishment such as connect message 308, which may be in clear text. The MITM proxy 304 may redirect the messages to its own address, at 312).

Regarding claim 7, Davie-Li discloses the acquisition method as claimed in claim 6, further comprising receiving of a connection acceptance message from the data server (see Li; [0068]; Since the client browser 302 sees the proxy's CA as a legitimate CA, the browser 302 may accept the received certificate cert-2 316 from the MITM proxy 304 and use it for a TLS session between the browser 302 and the MITM proxy 304 via TLS setup message 320 and TLS complete message 324).


Conclusion
For the reason above, claims 1-12 and 15 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456